Citation Nr: 1241449	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a service-connected lumbar spine disability. 

2.  Entitlement to a disability rating in excess of 40 percent for right lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from March 1978 to March 1981 and from January 1986 to January 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the testimony is associated with the claims file.  

The Board remanded all issues on appeal for additional development in September 2011.  During the processing of the Remand directives, an October 2012 rating decision granted entitlement to finding of total disability due to individual unemployability (TDIU) for the entirety of the period under appeal.  As this represents a full grant of the benefit sought, the issue of entitlement to TDIU is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for right lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected lumbar spine disability is not manifested by unfavorable ankylosis of the all or part of the thoracolumbar spine, nor does the record show incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

A January 2008 letter satisfied the duty to notify provisions with regard to the claim for an increased rating for a lumbar spine disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining  relevant  records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained by VA or submitted by the Veteran.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA contacted the Veteran and requested additional evidence related to his state workers' compensation claim, but the Veteran failed to respond, and no further assistance can be offered with respect to that issue.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA examinations were conducted, and opinions were obtained in February 2008 and October 2011; the Veteran has not argued, and the record does not reflect, that these are inadequate for adjudication.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  The examiners made all required findings for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011). 

With respect to joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  See 38 C.F.R. § 4.45.  The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A May 1989 rating decision granted service connection for low back strain.  A 10 percent rating was assigned according to Diagnostic Code 5295.  A November 2005 rating decision increased the evaluation to 20 percent.  A June 2007 rating decision increased the evaluation for degenerative joint disease of the lumbar spine to 40 percent, based on a VA examination showing limitation of flexion to 30 degrees.
The Veteran's lumbar spine disability was initially rated under Diagnostic Code 5295, which pertained to lumbar strain (prior to September 2003).  See 38 C.F.R. § 4.71a (prior to September 2003).  Revised provisions for evaluating the spine were enacted on September 26, 2003, and are applicable to claims received on or after that date.  This amendment included changing the applied Diagnostic Code from 5295 to 5237.   The 40 percent rating currently in effect was assigned pursuant to the revised criteria, as the Veteran's claim for that benefit, as well as the one currently under appeal, was received well after September 2003.  The revised, current evaluation criteria apply to the present case and the claim will be considered under the criteria effective as of the date of claim.  

Degenerative joint disease of the lumbar spine currently is rated under a General Rating Formula for Rating Diseases and Injuries of the Spine.  Alternatively, intervertebral disc syndrome of the spine is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1.  A review of the record reflects no instances of prescribed bed rest, and in describing his disability, the Veteran has not reported such.  Accordingly, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

There are several notes following the General Rating Formula criteria.  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in February 2008.  The examiner indicated that the claims file was reviewed.  The Veteran complained of pain, limited motion, stiffness, weakness, and spasm.  Pain was severe, sharp and stabbing; it was constant.  Symptoms would flare up after activity, and were relieved with medication.  The report noted that ankylosis of the thoracolumbar spine was not present.  Range of motion testing showed forward flexion from 0 to 50 degrees, with pain throughout the range of motion.  The Veteran was able to accomplish repetitive motion testing, and although there was an increase in pain, there was no additional functional impairment.  The report noted that there were no incapacitating episodes due to intervertebral disc syndrome in the previous 12 months.  The examiner went on to comment that the objective findings were not consistent with the Veteran's subjective reports.  He felt this indicated a lack of effort.

In October 2011, another VA examination was conducted.  The Veteran reported that he injured his back in during military service in the 1980's and re-injured his back at his civilian job in 2005.  He reported that, after the injury in 2005, his back had become much worse, and he started having pain in his right lower extremity which was severe.  He reported that, before the re-injury in 2005, his back would occasionally flare up and was back to normal after a few days.  Now, after the re-injury his back was progressively worse, and his right lower extremity was progressively worse.  

On physical examination, the Veteran had forward flexion to 50 degrees, with pain noted throughout the range of motion.  With respect to functional loss, the report noted that the Veteran had less movement than normal, weakened movement, pain on movement and interference with sitting, standing and/or weight-bearing.  However, after repetitive motion testing, no additional functional impairment was shown.  The Veteran also had localized tenderness or pain to palpation of the joints and soft tissue of the lumbar spine.  The examiner noted that this was across the low back, especially the right side.  The examination report noted that the Veteran does not have incapacitating episodes due to intervertebral disc syndrome.  

VA outpatient treatment records and private treatment records reflect treatment for degenerative disc disease and chronic back pain.  There is no finding of ankylosis by any private care provider.

The criteria for an increased rating for a service-connected lumbar spine disability are not met.  A higher rating may be assigned where there is evidence of unfavorable ankylosis of the thoracolumbar spine.  These criteria are not met, as the competent evidence of record shows no ankylosis of any degree in any part of the thoracolumbar spine.  The Veteran retains movement throughout the low back; even the presence of pain with movement does not prevent him from such.  If the pain imposes no functional limitation, it is not contributing to the degree of disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The actual functional capacity of the back, in consideration of the DeLuca factors, exceeds ankylosis.  No higher schedular evaluation is warranted.

Moreover, the February 2008 and October 2011 VA examination reports appear to demonstrate sustained improvement in the low back disability, indicating that continued entitlement to a 40 percent evaluation is in fact incorrect.  Limitation of flexion to 50 degrees warrants a 20 percent evaluation.  Unfortunately, the propriety of reduction is not currently before the Board.  The decision assigning the 40 percent evaluation is not under appeal.  The Board is not precluded or estopped from overturning or reconsidering matters previously decided in non-final agency decisions.  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below.").  The June 2007 decision is here considered final, resolving all doubt in favor of the Veteran.  This does not preclude the RO from taking up that issue should it determine it proper.

Extraschedular considerations

The Board has considered whether referral for an extraschedular rating is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The criteria for evaluation of the low back fully contemplate the signs and symptoms of the service-connected low back disability.  They specifically consider the reported pain, weakness, fatigue, and limitations of motion reported by the Veteran, and allow for higher evaluations for greater degrees of symptoms and functional impairments than that currently assigned.  As the Schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321 is required.


ORDER

A rating in excess of 40 percent for a lumbar spine disability is denied.  


REMAND

With regard to the disability of the right lower extremity, the issue has been recharacterized to avoid confusion and comport with the actual diagnosis.  Although the disability is rated by analogy to sciatica under Code 8520, based on the functions affected, the anatomical location and the symptomatology, the actual disability is radiculopathy related to service-connected low back disc disease.  38 C.F.R. § 4.20.  In September 2011, the Board remanded the claim (for an increased rating for sciatica of the right lower extremity) for a VA examination of the peripheral nerves to assess the severity of his neurological impairment.  Unfortunately, the October 2011 examiner, a physician's assistant, was confused by the characterization, despite a reported review of the claims file which identified the service connected disability.

She therefore focused on the absence of actual sciatica (meaning impairment of the right sciatic nerve), instead of describing the functional impairment and symptomatology present in the right leg.  In other words, she failed to apply the analogy.

While she described the radiculopathy as "severe," she did not provide any descriptions of sensory or motor impairments which would permit the Board to apply the rating criteria.  Those criteria consider the degree of paralysis and sensory impairment of the limb.  The October 2011 examiner failed to provide findings adequate to evaluation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a remand is necessary to obtain a new VA examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a VA peripheral nerves examination to ascertain the severity of his service-connected right lower extremity radiculopathy.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must fully describe all sensory and motor impairment of the right lower extremity related to the service connected disabilities, as well as describe the overall degree of functional capacity of the right leg.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


